Exhibit 10.3

OPPORTUNITIES AGREEMENT

This OPPORTUNITIES AGREEMENT (this “Agreement”) is entered into as of May 30,
2014, by and between THE ENSIGN GROUP, INC., a Delaware corporation (“Ensign”),
and CARETRUST REIT, INC., a Maryland corporation and a direct, wholly owned
subsidiary of Ensign (“CareTrust”). Ensign and CareTrust are sometimes referred
to herein individually as a “Party,” and collectively as the “Parties.”
Capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in that certain Separation and Distribution
Agreement, dated as of May 23, 2014 (the “Separation Agreement”), by and between
Ensign and CareTrust.

RECITALS

WHEREAS, Ensign, through its direct and indirect Subsidiaries, owns the Ensign
Business and the CareTrust Business;

WHEREAS, Ensign and CareTrust have entered into the Separation Agreement,
pursuant to which Ensign will be separated into two independent, publicly-traded
companies: (a) CareTrust, which, following consummation of the transactions
contemplated by the Separation Agreement, will own and conduct the CareTrust
Business, and (b) Ensign, which, following the consummation of the transactions
contemplated by the Separation Agreement, will own and conduct the Ensign
Business;

WHEREAS, this Agreement is intended to be an Ancillary Agreement, as such term
is used in the Separation Agreement;

WHEREAS, in connection with the transactions contemplated by the Separation
Agreement, CareTrust and Ensign desire to grant each other certain rights of
first refusal during a transition period commencing on the Distribution Date, on
the terms and subject to the conditions set forth in this Agreement;

WHEREAS, the execution of this Agreement by the Parties is a condition precedent
to the consummation of the transactions contemplated by the Separation
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

RIGHTS OF FIRST REFUSAL

Section 1.1 CareTrust’s ROFR. Ensign hereby grants to CareTrust a right of first
refusal to provide the financing for any ROFR Transaction (as defined below).
If, at any time or from time to time during the term of this Agreement, Ensign
is prepared or elects to enter into a ROFR Transaction, Ensign shall comply with
the provisions of this Section 1.1. Additionally, CareTrust shall have the right
to nominate one or more of its Affiliates to provide the financing for any ROFR
Transaction under this Section 1.1 for which CareTrust is entitled to provide
such financing.

 

1



--------------------------------------------------------------------------------

(a) “ROFR Transaction” means a transaction whereby: (i) Ensign or any of its
Affiliates would acquire any skilled nursing facility, assisted living/personal
care facility, memory care/Alzheimer’s care facility, long term acute care
hospital, rehabilitation hospital, or other senior-restricted independent living
facility, existing or to be constructed (a “Health Care Facility”) from a third
party where the cost thereof, or a material portion of such cost, would be
financed by a third party lender, (ii) a third party financing source such as a
real estate investment trust or other similar source of financing would acquire
a Health Care Facility from a third party seller (whether by cash, the
assumption of existing debt, or a combination thereof) and concurrently lease
such Health Care Facility to Ensign or any of its Affiliates as operator or any
transaction substantively similar thereto, or (iii) a transaction whereby Ensign
or any of its Affiliates would develop a Health Care Facility and where the cost
thereof, or a material portion of such cost, would be financed by a third party
lender. Notwithstanding the foregoing, a ROFR Transaction shall not include:
(i) the acquisition of a Health Care Facility or Health Care Facilities by
Ensign or any of its Affiliates pursuant to which the third-party seller has
offered Ensign or its Affiliate, as the case may be, to finance the acquisition
of such Health Care Facility or Health Care Facilities through seller-backed
financing or the assignment and assumption of existing seller financing,
including without limitation any financing with an Agency Lender (as defined in
the Master Leases), (ii) a transaction where the proposed financing source for
such acquisition or development (whether a real estate investment trust or other
financing source) identified, pursued, sourced or presented such transaction to
Ensign or any of its Affiliates or assisted Ensign or any of its Affiliates in
the identification of such transaction under a master developer agreement or
other similar arrangement, as the case may be, or with an expectation that such
transaction be financed through such financing source, or (iii) a transaction
financed with borrowings under any revolving credit facility of Ensign.

(b) Upon Ensign’s subsequent receipt of a written financing proposal from a
third party with respect to any such ROFR Transaction that Ensign is prepared to
accept (an “Alternative Financing Proposal”), Ensign shall provide to, or shall
cause to be provided to, CareTrust a written summary describing in detail all of
the economic, business and monetary terms of such Alternative Financing Proposal
(together with any additional information reasonably requested by CareTrust) and
CareTrust will have a right of first refusal for ten (10) business days after
CareTrust’s receipt of such written summary to match the terms of the
Alternative Financing Proposal (the “ROFR Period”). If CareTrust elects to match
the terms of the Alternative Financing Proposal within the ROFR Period, then
CareTrust and Ensign shall have a period of fifteen (15) days (the “Negotiation
Period”) to negotiate in good faith and execute the documentation necessary to
reflect the financing being provided by CareTrust (the “Financing
Documentation”). The ROFR Period and the Negotiation Period may, at Ensign’s
option, be extended for an additional fifteen (15) business days if at the end
of the scheduled expiration of either or both of such periods, CareTrust and
Ensign are actively engaged in good faith negotiations with respect to the
financing terms or the Financing Documentation, as applicable, and, in such
event, any and all references herein to the ROFR Period and/or the Negotiation
Period shall be deemed to be references to the ROFR Period and/or the
Negotiation Period as so extended.

 

2



--------------------------------------------------------------------------------

(c) If (i) CareTrust fails to match the terms of the Alternative Financing
Proposal within the ROFR Period, or (ii) CareTrust elects to match the terms of
the Alternative Financing Proposal within the ROFR Period but thereafter
CareTrust and Ensign are unable to agree upon the Financing Documentation within
the Negotiation Period for any reason other than a default by Ensign of its
obligations under this Agreement, then Ensign may proceed to consummate such
ROFR Transaction pursuant to the Alternative Financing Proposal (without any
additional or modified terms materially more favorable to the third-party
financing source than those provided in the Alternative Financing Proposal),
provided that the closing of such ROFR Transaction occurs within the earlier to
occur of (i) six (6) months after the date that the Alternative Financing
Proposal is delivered to CareTrust and (ii) the Termination Date (as defined
below). Prior to (i) executing binding documentation to consummate such ROFR
Transaction during such applicable period on any terms materially more favorable
to the third-party financing source than those provided in the Alternative
Financing Proposal or (b) closing on the applicable ROFR Transaction after the
end of the applicable period, Ensign must reoffer such ROFO Transaction to
CareTrust pursuant to this Section 1.1.

Section 1.2 Ensign’s ROFR. If CareTrust becomes aware of, identifies, pursues or
sources a Small Portfolio Transaction (as defined below) during the term of this
Agreement, Ensign shall have a right of first refusal to (i) purchase and
operate all of the Health Care Facility or Health Care Facilities that are the
subject of such Small Portfolio Transaction or (ii) operate all of the Health
Care Facility or Health Care Facilities that are the subject of such Small
Portfolio Transaction on substantially the same terms and conditions as are set
forth in the Master Leases. Within ten (10) days following CareTrust’s becoming
aware of, identifying, pursuing or sourcing a Small Portfolio Transaction,
CareTrust shall deliver, or cause to be delivered to Ensign, written notice of
such Small Portfolio Transaction, together with a summary of the information
CareTrust possesses (including all updates subsequently received by CareTrust)
with respect to the subject Health Care Facility or Health Care Facilities.
During the term of this Agreement, CareTrust shall include Ensign or its
Affiliates in any confidentiality or non-disclosure agreements it enters into
with any prospective seller or its brokers, agents or authorized
representatives.

(a) “Small Portfolio Transaction” means a single transaction involving the
potential acquisition of five (5) or fewer Health Care Facilities but excluding
(i) any transaction involving only the sale and purchase of a Healthcare
Facility or Healthcare Facilities that are subject to an existing lease with a
healthcare operator with a lease term expiring more than one (1) year from the
date CareTrust became aware of such transaction, and (ii) any transaction
involving the purchase and/or lease of a Healthcare Facility or Healthcare
Facilities where the proposed owner or tenant identified, pursued, sourced or
presented such transaction to CareTrust or any of its Affiliates or assisted
CareTrust or any of its Affiliates in the identification of such transaction
under a joint venture, RIDEA arrangement, management agreement or other similar
arrangement, as the case may be, or with an expectation that such transaction be
facilitated by CareTrust on behalf of such proposed owner or tenant.

(b) Ensign shall have ten (10) days after receipt of such written notice to
notify CareTrust by written notice of its desire to (i) enter into negotiations,
on its own behalf, for the purchase and operation of all or some of the Health
Care Facility or Health Care Facilities that are the subject of such Small
Portfolio Transaction pursuant to Section 1.2 or (ii) to operate

 

3



--------------------------------------------------------------------------------

all or some of the Health Care Facility or Health Care Facilities that are the
subject of such Small Portfolio Transaction on the terms and conditions
described herein. Ensign’s failure to deliver such written notice within such
ten (10)-day period shall be deemed Ensign’s election to not seek to purchase
and operate or only operate such Health Care Facility or Health Care Facilities.
If Ensign elects (or is deemed to have elected) to not purchase and operate or
only operate such Health Care Facility or Health Care Facilities in accordance
with this Section 1.2, CareTrust may proceed to consummate the applicable Small
Portfolio Transaction and Ensign shall have no further right to purchase or
operate such Health Care Facility or Health Care Facilities (other than the
rights set forth in Section 1.2 hereof). If Ensign elects to purchase and
operate such Health Care Facility or Health Care Facilities as provided in
Section 1.2 herein, then Ensign shall proceed in good faith to diligently
negotiate and enter into a purchase agreement with respect to such Health Care
Facility or Health Care Facilities and shall take commercially reasonable
efforts to successfully consummate any such Small Portfolio Transaction. If
Ensign elects to operate such Health Care Facility or Health Care Facilities as
provided in Section 1.2 herein, then Ensign shall proceed in good faith to
diligently negotiate and enter into a lease agreement with CareTrust with
respect to such Health Care Facility or Health Care Facilities (on substantially
the same terms and conditions as contained in the Master Lease) and shall
cooperate and take commercially reasonable efforts to successfully consummate
any such Small Portfolio Transaction. Ensign’s obligation to cooperate in
connection with the consummation of such Small Portfolio Transaction shall
include, without limitation, entering into a commercially reasonable operations
transfer agreement with the then-current operator(s) of the applicable Health
Care Facility or Health Care Facilities and diligently pursuing any and all
licensing necessary to operate such Health Care Facility or Health Care
Facilities under applicable Legal Requirements (as defined in the Master
Leases). With respect to any Health Care Facility or Health Care Facilities that
Ensign elects to operate under this Section 1.2, CareTrust may elect, rather
than having the same operated under a new lease, to have such facilities added
as part of the Premises under an existing Master Lease, in which case, CareTrust
and Ensign shall diligently, and in good faith, negotiate the applicable
amendment to the Master Lease.

(c) Ensign’s rights and obligations and CareTrust’s rights and obligations under
this Section 1.2 shall extinguish on the Termination Date; provided, however,
that if CareTrust delivered notice of a Small Portfolio Transaction to Ensign
prior to the Termination Date, Ensign’s rights and obligations and CareTrust’s
rights and obligations under this Section 1.2 shall survive with respect to that
Small Portfolio Transaction until the earlier of Ensign’s election (or deemed
election) to not purchase or operate the applicable Health Care Facility or
Health Care Facilities, the abandonment of such Small Portfolio Transaction by
CareTrust or the consummation of such Small Portfolio Transaction. If Ensign
elects not to purchase and operate the applicable Health Care Facility or Health
Care Facilities and CareTrust does not consummate a transaction with respect to
such facilities within six (6) months of Ensign’s election (or deemed election),
CareTrust’s obligations under this Section 1.2 shall renew and survive with
respect to such Small Portfolio Transaction until Ensign’s rights under this
Section 1.2 shall expire. Additionally, Ensign shall have the right to nominate
one or more of its Affiliates to operate the applicable Health Care Facility or
Health Care Facilities under this Section 1.2 for which Ensign is entitled to
provide such operations.

 

4



--------------------------------------------------------------------------------

ARTICLE II

TERM AND TERMINATION

Section 2.1 Term and Termination of Services.

(a) This Agreement shall terminate upon the first anniversary (the “Termination
Date”) of the Distribution Date (as defined in the Separation Agreement).

(b) Notwithstanding the foregoing: (i) the Parties may terminate this Agreement
by mutual written consent and (ii) the Parties each reserve the right to
immediately terminate this Agreement by written notice to the other Party in the
event that such other Party shall have (A) applied for or consented to the
appointment of a receiver, trustee or liquidator; (B) admitted in writing an
inability to pay debts as they mature; (C) made a general assignment for the
benefit of creditors; or (D) filed a voluntary petition, or have filed against
it a petition, for an order of relief under Title 11 of the United States Code
Section 101 et seq., as the same may be amended from time to time.

ARTICLE III

CONFIDENTIALITY

Section 3.1 Confidentiality. Each Party agrees that the specific terms and
conditions of this Agreement and any information conveyed or otherwise received
by or on behalf of a Party in conjunction herewith shall be Confidential
Information subject to the confidentiality provisions (and exceptions thereto)
set forth in Section 8.7 of the Separation Agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Dispute Resolution. The provisions of Article X of the Separation
Agreement shall apply, mutatis mutandis, to all disputes, controversies or
claims (whether arising in contract, tort or otherwise) that may arise out of or
relate to, or arise under or in connection with this Agreement or the
transactions contemplated hereby.

Section 4.2 Amendments and Waivers.

(a) Subject to Section 11.1 of the Separation Agreement, this Agreement may not
be amended except by an agreement in writing signed by both Parties.

(b) Any term or provision of this Agreement may be waived, or the time for its
performance may be extended, by the Party entitled to the benefit thereof and
any such waiver shall be validly and sufficiently given for the purposes of this
Agreement if it is in writing signed by an authorized representative of such
Party. No delay or failure in exercising any right, power or remedy hereunder
shall affect or operate as a waiver thereof; nor shall any single or partial
exercise thereof or any abandonment or discontinuance of steps to enforce such a
right, power or remedy preclude any further exercise thereof or of any other
right, power or remedy. The rights and remedies hereunder are cumulative and not
exclusive of any rights or remedies that either Party would otherwise have.

 

5



--------------------------------------------------------------------------------

Section 4.3 Entire Agreement. This Agreement, the Separation Agreement, the
other Ancillary Agreements, and the exhibits and schedules referenced herein and
therein and attached hereto or thereto, constitute the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
supersede all prior negotiations, agreements, commitments, writings, courses of
dealing and understandings with respect to the subject matter hereof.

Section 4.4 Third-Party Beneficiaries. This Agreement is solely for the benefit
of the Parties and shall not be deemed to confer upon third parties any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to this Agreement.

Section 4.5 Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be provided in accordance with the provisions of
Section 12.8 of the Separation Agreement.

Section 4.6 Counterparts; Electronic Delivery. This Agreement may be executed in
multiple counterparts, each of which when executed shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.
Execution and delivery of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic means shall be deemed to be, and
shall have the same legal effect as, execution by an original signature and
delivery in person.

Section 4.7 Severability. If any term or other provision of this Agreement or
the exhibits attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

Section 4.8 Assignability; Binding Effect. The rights and obligations of each
Party under this Agreement shall not be assignable, in whole or in part,
directly or indirectly, whether by operation of law or otherwise, by such Party
without the prior written consent of the other Party (such consent not to be
unreasonably withheld, conditioned or delayed) and any attempt to assign any
rights or obligations under this Agreement without such consent shall be null
and void. Notwithstanding the foregoing, either Party may assign its rights and
obligations under this Agreement to any of their respective Affiliates provided
that no such assignment shall release such assigning Party from any liability or
obligation under this Agreement. This Agreement shall be binding upon and inure
to the benefit of the Parties and their successors and permitted assigns.

 

6



--------------------------------------------------------------------------------

Section 4.9 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of Delaware,
without regard to any conflicts of law provisions thereof that would result in
the application of the laws of any other jurisdiction.

Section 4.10 Construction. This Agreement shall be construed as if jointly
drafted by the Parties and no rule of construction or strict interpretation
shall be applied against either Party. The Parties represent that this Agreement
is entered into with full consideration of any and all rights which the Parties
may have. The Parties have relied upon their own knowledge and judgment. The
Parties have had access to independent legal advice, have conducted such
investigations they thought appropriate, and have consulted with such other
independent advisors as they deemed appropriate regarding this Agreement and
their rights and asserted rights in connection therewith. The Parties are not
relying upon any representations or statements made by the other Party, or such
other Party’s employees, agents, representatives or attorneys, regarding this
Agreement, except to the extent such representations are expressly set forth or
incorporated in this Agreement. The Parties are not relying upon a legal duty,
if one exists, on the part of the other Party (or such other Party’s employees,
agents, representatives or attorneys) to disclose any information in connection
with the execution of this Agreement or its preparation, it being expressly
understood that neither Party shall ever assert any failure to disclose
information on the part of the other Party as a ground for challenging this
Agreement.

Section 4.11 Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary or Affiliate of such Party.

Section 4.12 Title and Headings. Titles and headings to Sections and Articles
are inserted for the convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.

Section 4.13 Effective Time. This Agreement shall be effective as of 11:59 p.m.
(Pacific time) on May 31, 2014.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers as of the date first set forth above.

 

THE ENSIGN GROUP, INC. By:   /s/ Christopher R. Christensen   Name:
  Christopher R. Christensen   Title:     President and Chief Executive Officer
CARETRUST REIT, INC. By:   /s/ Gregory K. Stapley   Name:   Gregory K. Stapley  
Title:     President and Chief Executive Officer